Citation Nr: 0610602	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The January 2004 rating 
decision continued a 40 percent evaluation for the veteran's 
service connected low back strain with degenerative disc 
disease and a March 2004 rating decision granted a 50 percent 
evaluation effective September 16, 2003, the date the veteran 
reopened his claim.

In January 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The transcript is of record.

In the veteran's claim, received September 16, 2003, he 
indicates that he is unemployable due to his service 
connected low back strain with degenerative disc disease.  
The Board construes this as a claim for a total disability 
rating based upon individual unemployability due to service 
connected disability.  It does not appear that this issue has 
been adjudicated and it is referred to the RO for its 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's January 2006 personal hearing testimony 
was offered, and a Social Security Administration award 
letter submitted, which indicate that the veteran was awarded 
Social Security disability benefits based, in part, upon his 
service connected low back disability.  The record does not 
indicate that an attempt has been made to obtain relevant 
records from the Social Security Administration.

The reports of VA examinations conducted in November and 
December 2003 indicate that the claims file was not available 
for review and the reports of July and August 2004 VA 
examinations do not indicate if the claims file was available 
or not.  None of the reports reflect findings indicating 
whether the veteran experiences incapaciting episodes as 
defined at 38 C.F.R. Part 4, Diagnostic Code 5293 (effective 
from September 2002); Diagnostic Code 5243 (effective from 
September 2003).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected low back 
strain with degenerative disc disease.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected low back 
strain with degenerative disc disease.  

The examiner is requested to set forth in 
degrees of excursion any limitation of 
motion of the veteran's low back that is 
related to his service-connected low back 
strain with degenerative disc disease.  
The examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected low back strain with 
degenerative disc disease, could 
significantly limit the functional 
ability of the low back during flare-ups 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the service-connected low back strain 
with degenerative disc disease, the low 
back exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the low back strain with 
degenerative disc disease and left 
lumbosacral radiculopathy, i.e., symptoms 
reflective of incomplete of complete 
paralysis of the sciatic nerve, including 
any degree of incomplete paralysis if 
demonstrated.

The examiner is also requested to 
indicate whether the low back strain with 
degenerative disc disease, results in 
incapacitating episodes, which are 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected low back strain with 
degenerative disc disease, causes the 
veteran to be unable to obtain and retain 
substantially gainful employment

3.  Thereafter, the RO should 
readjudicate the issue on appeal with any 
appropriate consideration of separate 
evaluation of neurologic disabilities.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




